In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
              ___________________________
                   No. 02-20-00237-CV
              ___________________________

                JOHNNY LEON, Appellant

                             V.

LAURA HAMILTON AND TEXAS FARMERS INSURANCE COMPANY,
                     Appellees


           On Appeal from the 352nd District Court
                   Tarrant County, Texas
               Trial Court No. 352-308005-19


           Before Bassel, Womack, and Wallach, JJ.
             Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On February 26, 2021, this court notified appellant of the deficiencies in the

appellant’s brief filed on February 22, 2021, and warned that the failure to file an

amended brief could result in the striking of the appellant’s brief, waiver of

noncomplying points, or dismissal of the appeal. See Tex. R. App. P. 38.8(a), 38.9(a),

42.3. In response, appellant filed a motion to extend the time to file an amended

brief. On March 9, 2021, this court granted appellant’s motion for extension and

ordered appellant’s amended brief be filed by March 22, 2021. No brief was filed.

       Therefore, on April 12, 2021, we notified appellant that we had not received his

amended brief and ordered that appellant file an amended appellant’s brief with this

court on or before May 3, 2021. If the brief was not filed by then, we stated that we

would strike appellant’s noncompliant brief and that this appeal would be dismissed

for want of prosecution. We have received no response.

       Because appellant has failed to file an amended brief even after we afforded

several opportunities to do so, we dismiss the appeal for want of prosecution. See

Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                     Per Curiam

Delivered: May 20, 2021




                                                2